DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group 1, claims 1-13 and 19-20 in the reply filed on 09/27/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/13/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
The term “[A] method for measuring the performance of a photovoltaic module …” in claim 19 renders the claim indefinite because it is unclear what the claim encompasses because no method steps are positively recited.  Applicant is urged to clarify.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Regarding claim 19, the claim fails to recite actual method steps.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-7, 9-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Doble et al. (US 2012/0118071, hereinafter referred to as “Doble”).
Regarding claim 1, Doble teaches a method for testing photovoltaic modules (para. [0073]: the above description and FIGS. 4-7 describe methods and systems for measuring a degree of cross-linking which may be utilized in connection with an EVA encapsulation film on a photovoltaic module, as well as other types of polymers and/or other devices in which polymers are employed) comprising providing a force at the edge of a photovoltaic module in order to impart a momentum onto a laminate of the photovoltaic module (para. [0071]: with reference again to FIG. 4, the second component 44 of the tester obtains sample information relating to the relaxation or recovery response of film 36 by measuring at least one of displacement and/or force monitored as a function of time; para. [0098]: to ensure that the above detailed technique could be applied to a fully laminated photovoltaic modules, without the need to cut out a sample of EVA) and measuring the magnitude of the displacement of the laminate (para. [0071]: displacement measurements may be made using extensometers, linear voltage displacement transducers, strain gauges, laser interferometers, or any other appropriate displacement gauge; para. [0098]: to ensure that the above detailed technique could be applied to a fully laminated photovoltaic modules, without the need to cut out a sample of EVA).  
Regarding claim 2, Doble teaches all the limitation of claim 1, in addition, Doble teaches further comprising measuring the frequency of the displacement of the laminate (para. [0076]: the dynamic viscosity of the material can be obtained by dividing the shear loss modulus by the angular frequency of the sinusoidal oscillation ).  
Regarding claim 5, Doble teaches all the limitation of claim 1, in addition, Doble teaches that the displacement of the laminate is measured by optical, electrical or physical sensing means (para. [0071]: displacement measurements may be made using extensometers, linear voltage displacement transducers, strain gauges, laser interferometers, or any other appropriate displacement gauge; para. [0098]: to ensure that the above detailed technique could be applied to a fully laminated photovoltaic modules, without the need to cut out a sample of EVA).  
Regarding claim 6, Doble teaches all the limitation of claim 5, in addition, Doble teaches that the optical sensing means comprise a laser (para. [0071]: laser interferometers).  
Regarding claim 7, Doble teaches all the limitation of claim 5, in addition, Doble teaches that the electrical sensing means comprise a strain gauge (para. [0071]: strain gauges).  
Regarding claim 9, Doble teaches all the limitation of claim 1, in addition, Doble teaches further comprising unobstructed observation of the photovoltaic module during the application of the force (para. [0071]: the second component 44 of the tester obtains sample information relating to the relaxation or recovery response of film 36 by measuring at least one of displacement and/or force monitored as a function of time …force measurements may be made using load cells, mechanical gauges, or any other appropriate force gauge. The measured displacements and forces may alternatively be expressed as stress or strain of the sample through simple mathematical conversions. Therefore, it should be understood that whenever the terms displacement or force are used, stress or strain could be used instead).  
Regarding claim 10, Doble teaches all the limitation of claim 9, in addition, Doble teaches that the observation comprises optical or electric-optical means (para. [0071]: displacement measurements may be made using extensometers, linear voltage displacement transducers, strain gauges, laser interferometers, or any other appropriate displacement gauge).  
Regarding claim 12, Doble teaches all the limitation of claim 2, in addition, Doble teaches that the magnitude and frequency of the displacement of the laminate comprises highly accelerated stress testing (para. [0060]: when performing such a test, the dynamic viscosity of the material may be obtained by dividing the shear loss modulus by the angular frequency of the sinusoidal oscillation; para. [0098]: to ensure that the above detailed technique could be applied to a fully laminated photovoltaic modules, without the need to cut out a sample of EVA). 

Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Doble in view of Liu et al. (CN 104836478A, hereinafter referred to as “Liu”).
Regarding claim 3, Doble teaches all the limitation of claim 1.  Doble does not specifically teach that the force is applied by electromagnetic, electro-mechanical or piezoelectric means.
However, Liu teaches that the force is applied by electromagnetic, electro- mechanical or piezoelectric means (page 5, lines 2-3: piezoelectric chip when being subject to external force because the piezoelectric effect of piezoelectric to produce the electric charge of equivalent contrary sign in the upper and lower surface of piezoelectric chip; page. 5, lines 6-8: for electromagnetism, prisoner can device, utilizes Faraday's electromagnetic induction law generation current in coil, when the magnetic line of force and the induction coil generation relative motion of magnet, will produce).  
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the force such as is described in Liu into Doble, in order to utilize piezoelectric effect and electromagnetic induction to capture under vibrating conditions, larger current and high voltage can be produced (page 3, lines 28-29).
Regarding claim 4, Doble in view of Liu teaches all the limitation of claim 3, in addition, Doble teaches that the force is applied with position-adjustable mechanical stops at the edge of the photovoltaic module (para. [0051]: the force 12 initially rises in response to the increasing material displacement 10. When the displacement 10 reaches its final constant value force 12 reaches a peak value and then begins to exponentially decay; para. [0098]: to ensure that the above detailed technique could be applied to a fully laminated photovoltaic modules, without the need to cut out a sample of EVA).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Doble in view of Cabret et al. (CN 104428628 A, hereinafter referred to as “Cabret”).
Regarding claim 8, Doble teaches all the limitation of claim 5.  Doble does not specifically teach that the physical sensing means comprise a linear variable differential transformer.
However, Cabret teaches that the physical sensing means comprise a linear variable differential transformer (page 4, lines 17-19: the invention still further relates to a kind of device, for monitoring the sensor of linear variable differential transformer (LVDT) type, sensor comprises two secondary circuits, in described secondary circuit, causes the voltage linear change according to iron core motion respectively).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the linear variable differential transformer such as is described in Cabret into Doble, in order to detect the failure of makes discontinuous contact and recognize exceptional value and can be by any subsequent treatment (such as adjust) is suppressing the exceptional value (page 3, lines 44-45).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Doble in view of Gillich et al. (US 6,848,797 B1, hereinafter referred to as “Gillich”).
Regarding claim 11, Doble teaches all the limitation of claim 9.  Doble does not specifically teach that further comprising the application of stresses to the photovoltaic module wherein the stresses are selected from the group consisting of optical, thermal, hydrolytic, and electrolytic stresses.
However, Gillich teaches further comprising the application of stresses to the photovoltaic module wherein the stresses are selected from the group consisting of optical, thermal, hydrolytic, and electrolytic stresses (col. 2, lines 18-19: in further embodiments the thickness of the protective layer can also be defined by its optical thickness; col. 3, lines 46-48: for example the pretreatment layer may be an anodically produced oxide layer built up in a redissolvent or non-redissolvent electrolyte; col. 5, lines 17-20: the hardness of the functional coating can also be controlled by the use of various silanes, for example, by formation of an inorganic network to control hardness and thermal stability or by the use of an organic network to control elasticity; col. 5, lines 1-4: by addition of an organic prepolymer to this hydrolytic condensate, whereby the reacting crosslinkable groups of the R′″ residue and/or of the crosslinkable substituents on the R′″ residue are crosslinkable with those on the prepolymer).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the application of stresses to the photovoltaic module such as is described in Gillich into Doble, in order to protect the subjacent layers against mechanical damage (col. 2, line 1-2).

Claims 13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Doble in view of Xu et al. (CN 105716853 A, hereinafter referred to as “Xu”).
Regarding claim 13, Doble teaches all the limitation of claim 2, in addition, Doble teaches the frequency and the magnitude of the force applied to the edge of the photovoltaic module para. [0071]: displacement measurements may be made using extensometers, linear voltage displacement transducers, strain gauges, laser interferometers, or any other appropriate displacement gauge; para. [0076]: the dynamic viscosity of the material can be obtained by dividing the shear loss modulus by the angular frequency of the sinusoidal oscillation).
Doble does not specifically teach that the frequency and the magnitude of the force applied to the edge of the photovoltaic module simulate wind loading of the photovoltaic module.
However, Xu teaches that the frequency and the magnitude of the force applied to the edge of the photovoltaic module simulate wind loading of the photovoltaic module (page 3, lines 24-26: 2) wind load of change is regarded as dead load sometime, wind speed and pressure formula is selected according to practical situation, integrating step 1) module information that collects calculates the stressing conditions of each stress point on photovoltaic bracket, i.e. each stress point theoretical value of suffered wind load on different Impact direction; page 3, lines 29-32: 3) according to step 2) in the stressing conditions of each stress point that calculates, layout according to stress point, each stress point is applied an active force, this active force and step 2) in calculate the theoretical value of this stress point of gained power suffered on this Impact direction equal, the active force applied requires size, direction, frequency-adjustable, carry out wind load in simulating nature circle by the control direction of applying power, size, frequency, test the wind load impact for this photovoltaic bracket with this; page 3, lines 29-32: 3) according to step 2) in the stressing conditions of each stress point that calculates, layout according to stress point, each stress point is applied an active force, this active force and step 2) in calculate the theoretical value of this stress point of gained power suffered on this Impact direction equal, the active force applied requires size, direction, frequency-adjustable, carry out wind load in simulating nature circle by the control direction of applying power, size, frequency, test the wind load impact for this photovoltaic bracket with this).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the frequency and the magnitude of the force to the photovoltaic module such as is described in Xu into Doble, in order to provide a kind of test method simulating photovoltaic bracket wind load (page 2, lines 7-8).
Regarding claim 19, Doble teaches a method for measuring the performance of a photovoltaic module while applying a force to the photovoltaic module caused by the exposure of the photovoltaic module para. [0071]: with reference again to FIG. 4, the second component 44 of the tester obtains sample information relating to the relaxation or recovery response of film 36 by measuring at least one of displacement and/or force monitored as a function of time; para. [0098]: to ensure that the above detailed technique could be applied to a fully laminated photovoltaic modules, without the need to cut out a sample of EVA).
Doble does not specifically teach the method for measuring the performance of a photovoltaic module while applying a force to the photovoltaic module is caused by the exposure of the photovoltaic module to wind.
However, Xu teaches that the method for measuring the performance of a photovoltaic module while applying a force to the photovoltaic module is caused by the exposure of the photovoltaic module to wind (page 3, lines 24-26: 2) wind load of change is regarded as dead load sometime, wind speed and pressure formula is selected according to practical situation, integrating step 1) module information that collects calculates the stressing conditions of each stress point on photovoltaic bracket, i.e. each stress point theoretical value of suffered wind load on different Impact direction; page 3, lines 29-32: 3) according to step 2) in the stressing conditions of each stress point that calculates, layout according to stress point, each stress point is applied an active force, this active force and step 2) in calculate the theoretical value of this stress point of gained power suffered on this Impact direction equal, the active force applied requires size, direction, frequency-adjustable, carry out wind load in simulating nature circle by the control direction of applying power, size, frequency, test the wind load impact for this photovoltaic bracket with this; page 3, lines 29-32: 3) according to step 2) in the stressing conditions of each stress point that calculates, layout according to stress point, each stress point is applied an active force, this active force and step 2) in calculate the theoretical value of this stress point of gained power suffered on this Impact direction equal, the active force applied requires size, direction, frequency-adjustable, carry out wind load in simulating nature circle by the control direction of applying power, size, frequency, test the wind load impact for this photovoltaic bracket with this).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the applying a force to the photovoltaic module is caused by the exposure of the photovoltaic module to wind such as is described in Xu into Doble, in order to provide a kind of test method simulating photovoltaic bracket wind load (page 2, lines 7-8).
Regarding claim 20, Doble in view of Xu teaches all the limitation of claim 19, in addition, Doble teaches that the performance of the photovoltaic module is measured by the effect of the force on its electrical outputpara. [0071]: with reference again to FIG. 4, the second component 44 of the tester obtains sample information relating to the relaxation or recovery response of film 36 by measuring at least one of displacement and/or force monitored as a function of time; para. [0071]: Displacement measurements may be made using extensometers, linear voltage displacement transducers, strain gauges, laser interferometers, or any other appropriate displacement gauge).
Double does not teach that 
Xu teaches that page 3, lines 49-51: measuring parameters may also include the power (voltage · current) or other measured values which determine the quality with respect to enable the photovoltaic module. A "measurement parameter set" comprises a plurality of measurement parameters, which can also be determined as a function of the illuminance, shading degree, shunt resistance, etc; page 4, lines 24-32: in order to test the photovoltaic modules under different climatic conditions, the process can be carried out at different temperatures, in particular between -20 ° C and + 60 ° C, of the photovoltaic module and / or the temperatures can be varied. For example, the modules can be tested in a climate chamber.  In a further embodiment, the illuminance and / or the wavelength, in particular color, of the light source can be varied. Thus, the modules can be tested in such a way that they are adapted to the specific local conditions at the place of use, In order to realize the shading particularly simple, the shading can be done by means of a gray filter and / or a gray wedge. In this case, continuous gray wedges or grayscale wedges can be used).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the performance of the photovoltaic module such as is described in Xu into Doble, in order to provide a kind of test method simulating photovoltaic bracket wind load (page 2, lines 7-8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571)272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGKYUNG LEE/Examiner, Art Unit 2858                                                                                                                                                                                             



/LEE E RODAK/Primary Examiner, Art Unit 2858